                                                    Case 3:18-cv-05982-WHA Document 67 Filed 01/10/19 Page 1 of 6



                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                                 IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   CARLA ECHAVARRIA, an individual and                            No. C 18-05982 WHA
                                               California resident, and DERRICK WALKER,                              Related to:
For the Northern District of California




                                          11   an individual and Virginia resident,                           No. C 18-06022 WHA
                                                                                                              No. C 18-06172 WHA
    United States District Court




                                          12                    Plaintiffs,                                   No. C 18-06246 WHA
                                                                                                              No. C 18-06263 WHA
                                          13        v.                                                        No. C 18-06511 WHA
                                                                                                              No. C 18-06583 WHA
                                          14   FACEBOOK, INC.,                                                No. C 18-06657 WHA
                                                                                                              No. C 18-06887 WHA
                                          15                    Defendant.                                    No. C 18-06953 WHA
                                          16                                                    /             CASE MANAGEMENT ORDER
                                          17
                                                         After a case management conference, the Court enters the following order pursuant to
                                          18
                                               Rule 16 of the Federal Rules of Civil Procedure (“FRCP”) and Civil Local Rule 16-10:
                                          19
                                               1.        All initial disclosures under FRCP 26 must be completed by JANUARY 23, 2019, on pain
                                          20
                                                         of preclusion under FRCP 37(c), including full and faithful compliance with FRCP
                                          21
                                                         26(a)(1)(A)(iii).
                                          22
                                               2.        These cases are hereby consolidated for all purposes. Counsel should use the caption
                                          23
                                                         utilized in this order and should only file in the lowest numbered case. Upon doing so,
                                          24
                                                         the filing will be deemed filed in all the other cases. The consolidated complaint must
                                          25
                                                         be filed by FEBRUARY 7, 2019. The deadline for any Rule 12 motion is MARCH 7,
                                          26
                                                         2019, to be heard on a normal 35-day track.
                                          27
                                               3.        The motion for appointment of interim counsel to coordinate motion practice and
                                          28
                                                         discovery shall be promptly made.
                                                    Case 3:18-cv-05982-WHA Document 67 Filed 01/10/19 Page 2 of 6



                                           1   4.      The motion for class certification must be made by AUGUST 15, 2019.
                                           2   5.      The non-expert discovery cut-off date shall be JANUARY 9, 2020.
                                           3   6.      The last date for designation of expert testimony and disclosure of full expert reports
                                           4           under FRCP 26(a)(2) as to any issue on which a party has the burden of proof
                                           5           (“opening reports”) shall be JANUARY 9, 2020. Within FOURTEEN CALENDAR DAYS of
                                           6           said deadline, all other parties must disclose any expert reports on the same issue
                                           7           (“opposition reports”). Within SEVEN CALENDAR DAYS thereafter, the party with the
                                           8           burden of proof must disclose any reply reports rebutting specific material in opposition
                                           9           reports. Reply reports must be limited to true rebuttal and should be very brief. They
                                          10           should not add new material that should have been placed in the opening report and the
For the Northern District of California




                                          11           reply material will ordinarily be reserved for the rebuttal or sur-rebuttal phase of the
    United States District Court




                                          12           trial. If the party with the burden of proof neglects to make a timely disclosure, the
                                          13           other side, if it wishes to put in expert evidence on the same issue anyway, must disclose
                                          14           its expert report within the fourteen-day period. In that event, the party with the burden
                                          15           of proof on the issue may then file a reply expert report within the seven-day period,
                                          16           subject to possible exclusion for “sandbagging” and, at all events, any such reply
                                          17           material may be presented at trial only after, if at all, the other side actually presents
                                          18           expert testimony to which the reply is responsive. The cutoff for all expert discovery
                                          19           shall be FOURTEEN CALENDAR DAYS after the deadline for reply reports. In aid of
                                          20           preparing an opposition or reply report, a responding party may depose the adverse
                                          21           expert sufficiently before the deadline for the opposition or reply report so as to use the
                                          22           testimony in preparing the response. Experts must make themselves readily available
                                          23           for such depositions. Alternatively, the responding party can elect to depose the expert
                                          24           later in the expert-discovery period. An expert, however, may be deposed only once
                                          25           unless the expert is used for different opening and/or opposition reports, in which case
                                          26           the expert may be deposed independently on the subject matter of each report. At least
                                          27           28 CALENDAR DAYS before the due date for opening reports, each party shall serve a list
                                          28           of issues on which it will offer any expert testimony in its case-in-chief (including from


                                                                                                  2
                                                    Case 3:18-cv-05982-WHA Document 67 Filed 01/10/19 Page 3 of 6



                                           1           non-retained experts). This is so that all parties will be timely able to obtain
                                           2           counter-experts on the listed issues and to facilitate the timely completeness of all expert
                                           3           reports. Failure to so disclose may result in preclusion.
                                           4   7.      As to damages studies, the cut-off date for past damages will be as of the expert report
                                           5           (or such earlier date as the expert may select). In addition, the experts may try to project
                                           6           future damages (i.e., after the cut-off date) if the substantive standards for future
                                           7           damages can be met. With timely leave of Court or by written stipulation, the experts
                                           8           may update their reports (with supplemental reports) to a date closer to the time of trial.
                                           9   8.      At trial, the opening testimony of experts on direct examination will be limited to the
                                          10           matters disclosed in their opening reports (and any reply reports may be covered only on
For the Northern District of California




                                          11           rebuttal or sur-rebuttal). Omitted material may not ordinarily be added on direct
    United States District Court




                                          12           examination. This means the reports must be complete and sufficiently detailed.
                                          13           Illustrative animations, diagrams, charts and models may be used on direct examination
                                          14           only if they were part of the expert’s report, with the exception of simple drawings and
                                          15           tabulations that plainly illustrate what is already in the report, which can be drawn by
                                          16           the witness at trial or otherwise shown to the jury. If cross-examination fairly opens the
                                          17           door, however, an expert may go beyond the written report on cross-examination and/or
                                          18           redirect examination. By written stipulation, of course, all sides may relax these
                                          19           requirements. For trial, an expert must learn and testify to the full amount of billing and
                                          20           unbilled time by him or his firm on the engagement.
                                          21   9.      To head off a recurring problem, experts lacking percipient knowledge should avoid
                                          22           vouching for the credibility of witnesses, i.e., whose version of the facts in dispute is
                                          23           correct. This means that they may not, for example, testify that based upon a review of
                                          24           fact depositions and other material supplied by counsel, a police officer did (or did not)
                                          25           violate standards. Rather, the expert should be asked for his or her opinion based —
                                          26           explicitly — upon an assumed fact scenario. This will make clear that the witness is not
                                          27           attempting to make credibility and fact findings and thereby to invade the province of
                                          28           the jury. Of course, a qualified expert can testify to relevant customs, usages, practices,


                                                                                                 3
                                                 Case 3:18-cv-05982-WHA Document 67 Filed 01/10/19 Page 4 of 6



                                           1         recognized standards of conduct, and other specialized matters beyond the ken of a lay
                                           2         jury. This subject is addressed further in the trial guidelines referenced below.
                                           3   10.   Counsel need not request a motion hearing date and may notice non-discovery motions
                                           4         for any Thursday (excepting holidays) at 8:00 a.m. The Court sometimes rules on the
                                           5         papers, issuing a written order and vacating the hearing. If a written request for oral
                                           6         argument is filed before a ruling, stating that a lawyer of four or fewer years out of law
                                           7         school will conduct the oral argument or at least the lion’s share, then the Court will
                                           8         hear oral argument, believing that young lawyers need more opportunities for
                                           9         appearances than they usually receive. Unless discovery supervision has been referred
                                          10         to a magistrate judge, discovery motions should be as per the supplemental order
For the Northern District of California




                                          11         referenced below.
    United States District Court




                                          12   11.   The last date to file dispositive motions shall be MARCH 5, 2020. No dispositive
                                          13         motions shall be heard more than 35 days after this deadline, i.e., if any party waits until
                                          14         the last day to file, then the parties must adhere to the 35-day track in order to avoid
                                          15         pressure on the trial date.
                                          16   12.   The FINAL PRETRIAL CONFERENCE shall be held on MAY 6, 2020, at 2:00 P.M.
                                          17         Although the Court encourages argument and participation by younger attorneys, lead
                                          18         trial counsel must attend the final pretrial conference. For the form of submissions for
                                          19         the final pretrial conference and trial, please see paragraph below.
                                          20   13.   A JURY/BENCH TRIAL shall begin on MAY 18, 2020, at 7:30 A.M., in Courtroom 12,
                                          21         19th Floor, 450 Golden Gate Avenue, San Francisco, California, 94102. The trial
                                          22         schedule and time limits shall be set at the final pretrial conference. Although almost all
                                          23         trials proceed on the date scheduled, it may be necessary on occasion for a case to trail,
                                          24         meaning the trial may commence a few days or even a few weeks after the date stated
                                          25         above, due to calendar congestion and the need to give priority to criminal trials.
                                          26         Counsel and the parties should plan accordingly, including advising witnesses.
                                          27   14.   Counsel may not stipulate around the foregoing dates without Court approval.
                                          28


                                                                                               4
                                                 Case 3:18-cv-05982-WHA Document 67 Filed 01/10/19 Page 5 of 6



                                           1   15.   While the Court encourages the parties to engage in settlement discussions, please do
                                           2         not ask for any extensions on the ground of settlement discussions or on the ground that
                                           3         the parties experienced delays in scheduling settlement conferences, mediation or ENE.
                                           4         The parties should proceed to prepare their cases for trial. No continuance (even if
                                           5         stipulated) shall be granted on the ground of incomplete preparation without competent
                                           6         and detailed declarations setting forth good cause.
                                           7   16.   To avoid any misunderstanding with respect to the final pretrial conference and trial, the
                                           8         Court wishes to emphasize that all filings and appearances must be made — on pain of
                                           9         dismissal, default or other sanction — unless and until a dismissal fully resolving the
                                          10         case is received. It will not be enough to inform the clerk that a settlement in principle
For the Northern District of California




                                          11         has been reached or to lodge a partially executed settlement agreement or to lodge a
    United States District Court




                                          12         fully executed agreement (or dismissal) that resolves less than the entire case.
                                          13         Where, however, a fully-executed settlement agreement clearly and fully disposing of
                                          14         the entire case is lodged reasonably in advance of the pretrial conference or trial and
                                          15         only a ministerial act remains, the Court will arrange a telephone conference to work out
                                          16         an alternate procedure pending a formal dismissal.
                                          17   17.   If you have not already done so, please read and follow the “Supplemental Order to
                                          18         Order Setting Initial Case Management Conference in Civil Cases Before Judge William
                                          19         Alsup” and other orders issued by the Clerk’s office when this action was commenced.
                                          20         Among other things, the supplemental order explains when submissions are to go to the
                                          21         Clerk’s Office (the general rule) versus when submissions may go directly to chambers
                                          22         (rarely). With respect to the final pretrial conference and trial, please read and follow
                                          23         the “Guidelines For Trial and Final Pretrial Conference in Civil [Jury/Bench] Cases
                                          24         Before The Honorable William Alsup.” All orders and guidelines referenced in the
                                          25         paragraph are available on the district court’s website at http://www.cand.uscourts.gov.
                                          26         The website also includes other guidelines for attorney’s fees motions and the necessary
                                          27         form of attorney time records for cases before Judge Alsup. If you do not have access to
                                          28


                                                                                               5
                                                 Case 3:18-cv-05982-WHA Document 67 Filed 01/10/19 Page 6 of 6



                                           1          the Internet, you may contact Deputy Clerk Dawn Logan at (415) 522-2020 to learn how
                                           2          to pick up a hard copy.
                                           3   18.    All pretrial disclosures under FRCP 26(a)(3) and objections required by FRCP 26(a)(3)
                                           4          must be made on the schedule established by said rule.
                                           5   19.    The case is referred to Magistrate Judge Jacqueline Scott Corley for coordination of all
                                           6          discovery disputes. It is the responsibility of counsel to bring discovery disputes to the
                                           7          attention of Judge Corley so they can be timely resolved. Extensions requested on the
                                           8          basis that discovery disputes remain unresolved will not likely succeed.
                                           9   20.    The case is referred to Magistrate Judge Joseph Spero for mediation. However, as
                                          10          already ordered in each case, mediation and/or settlement discussion concerning absent
For the Northern District of California




                                          11          class members must await a determination of the Rule 23 motion and identification of
    United States District Court




                                          12          which claims are suitable for class treatment or await an express authorization to do so
                                          13          as part of an appointment of interim counsel.
                                          14   21.    As stated at the initial case management conference, as soon as all plaintiffs supply their
                                          15          initial disclosures in full compliance with Rule 26, plaintiffs can begin propounding
                                          16          discovery. As soon as defendant supplies its initial disclosures in full compliance with
                                          17          Rule 26, it may begin to propound discovery.
                                          18
                                          19          IT IS SO ORDERED.
                                          20
                                          21   Dated: January 10, 2019.
                                                                                                   WILLIAM ALSUP
                                          22                                                       UNITED STATES DISTRICT JUDGE
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                               6
